COWART, Judge.
On this appeal by the State we vacate the defendant’s sentence on his grand theft conviction because the sentence departs downward from the sentencing guidelines recommended and permitted ranges. The trial judge’s written reason for departure was his understanding that the State had agreed to the downward departure sentence. However, the record does not show that the State agreed to the sentence imposed and further shows that the prosecutor’s sentencing recommendation was made prior to the court’s consideration of additional material which- caused an increase in the guidelines scoresheet total and correspondingly in the recommended range. The sentence is vacated and the cause remanded for resentencing.
SENTENCE VACATED; CAUSE REMANDED.
COBB and HARRIS, JJ., concur.